DETAILED ACTION
 	Claims 1-7 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
 	Claims 1, 2 and 7 are objected to because of the following informalities:  The claims recite “acceptance/rejection”. Clarification of meaning of the “/” (slash) is required. For examination purposes, the “/” (slash) will be interpreted as an “or”.
 	
 	Claims 1, 4 and 7 are objected to because of the following informalities: The claims recite “the server”, while claim 4 also includes “the mediation server”. However, independent claims 1 and 7 recite only “an in-vehicle server” and “a schedule mediation server”. Clarification is required.

Drawings
      The drawings are objected to because figure 21 contains shaded gray and black areas, and lines that are not uniformly thick and well defined. See MPEP §608.02, 37 CFR 1.84 (I), and 37 CFR 1.84 (m). 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from  the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.1 21 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, system claims 1-6 are directed to an in-vehicle server of a mobile sales vehicle; and a schedule mediation server, and method claim 7 is directed to a series of steps.  Thus the claims are directed to a machine, and process, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite schedule mediation, including receiving, checking, creating, sending, judging, correcting, sending, holding, processing, mediating, correcting, sending, receiving, and acquiring steps.  
The limitations of receiving, checking, creating, sending, judging, correcting, sending, holding, processing, mediating, correcting, sending, receiving, and acquiring, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite receiving, request information containing various information about merchandise and purchase conditions for which the customer asks, checking the inventory of the merchandise based on the inventory information and, based on a purchase place and a purchase date and time shown by the purchase conditions, creating an initial schedule for a mobile sales, processing of sending a mediation request including the initial schedule to a schedule mediation server and receiving an after-correction schedule corrected according to a result of mediation between mediation requests, processing of judging acceptance/rejection according to a predetermined rule with respect to the after-correction schedule and giving a result of the judgment to the server, and processing of correcting the request information according to the after-correction schedule accepted in the judgment and sending the corrected request information to the user terminal, processing of mediation to settle a competing situation between initial schedules according to the competing situation about the purchase place and the purchase date and time between the initial schedules shown by the held mediation request, and correcting the initial schedule based on a result of the mediation, processing of sending an after-correction schedule acquired in the correction to the in- vehicle server, and processing of receiving a judgment result of acceptance/rejection for the after- correction schedule and, when the judgment result is a rejection, acquiring a new after-correction schedule from another correction for settling the competing situation and re-proposing the new after-correction schedule.
That is, other than reciting an in-vehicle server, a user terminal of a customer, and a schedule mediation server, the claim limitations merely cover commercial interactions, including sales activities or behaviors, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include an in-vehicle server, a user terminal of a customer, and a schedule mediation server. The in-vehicle server, user terminal of a customer, and schedule mediation server in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an in-vehicle server, a user terminal of a customer, and a schedule mediation server amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 recite additional acquiring, sending, receiving, displaying, managing, and judging steps. Claims 4-6 further describe creating and correcting the initial schedule. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, an in-vehicle server, a user terminal of a customer, and a schedule mediation server.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraphs 0023 of the specification, “Further, a hardware configuration of devices included in the schedule mediation system 100 of the present embodiment will be explained. Fig. 2 is a diagram showing an example of a hardware configuration of a computer, such as the ground server 1, the in- vehicle server 2, and the user terminal 4 which are included in the schedule mediation system 100.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses vehicle sales management.
-Nitin Walia et al (Success Strategies and Web Elements in Online Marketplaces: A Moderated-Mediation Analysis of Seller Types on eBay) discloses a comprehensive examination of the salient website elements and strategies as success factors in online marketplaces.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        August 27, 2022